Citation Nr: 1119364	
Decision Date: 05/19/11    Archive Date: 05/27/11

DOCKET NO.  09-16 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, claimed as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to May 1971.  This period of active duty includes service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran and his spouse testified at a Travel Board hearing held in March 2011 at the Huntington RO.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for diabetes mellitus, secondary to herbicide exposure during service.  His period of active duty included service in Vietnam.  By virtue of such service, the Veteran is presumed to have been exposed to herbicides during active duty.  38 C.F.R. § 3.307(a)(6)(iii).  This presumption is not rebutted by any evidence to the contrary.

VA treatment records in the claims file show that the Veteran has been diagnosed with impaired fasting glycaemia since December 2004.  Since that time, he has been prescribed Metformin, a drug known primarily for treatment of diabetes, to be taken twice per day in 500 milligram doses.  The treatment records from December 2004 through June 2009 also show that blood glucose testing has indicated repeated glucose levels over 120 mg/dl.

An August 2007 VA examination report expressed the examiner's opinion that the Veteran's glucose levels have not been elevated enough to meet the necessary criteria for a diagnosis of diabetes mellitus.  The examiner did not, however, specifically identify these criteria in the report.

The Veteran's March 2011 Travel Board hearing testimony is essentially consistent with the treatment history reflected in the VA treatment records in the claims file.  He further testified, however, that in approximately December 2010 or January 2011, a blood glucose test was administered which revealed a glucose level of 148 mg/dl.  These test results are not included in the claims file, as the associated VA treatment records encompass treatment only through June 2009.

In view of the foregoing, the Board finds that this matter must be remanded for further development, to include: contacting the Veteran to obtain the names and addresses of any private treatment providers who have treated his claimed diabetes since June 2009; making efforts to obtain any private treatment records identified by the Veteran; obtaining the Veteran's VA treatment records which pertain to treatment since June 2009; scheduling the Veteran for a new VA examination for a revised diagnosis and/or clarification of the diagnosis provided in August 2007; and readjudicating the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for diabetes mellitus, claimed as secondary to herbicide exposure.  This letter must also inform the Veteran that a new VA examination is being scheduled to determine the nature and etiology of the Veteran's claimed disorder.

The Veteran should also be provided a VA 21-4142 release form and be requested to provide the names and addresses of any private medical facilities that have treated his claimed diabetes since June 2009.

2.  After securing any necessary release forms, with full address information, all records of medical treatment which are not currently associated with the Veteran's claims file, including any private treatment records identified by the Veteran and the VA treatment records relevant to treatment since June 2009, should be requested.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be included in the claims file.

3.  After the development actions described above have been performed, the Veteran should be afforded a new VA examination, with an appropriate examiner, to determine the nature and etiology of the Veteran's claimed diabetic condition.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed, including blood glucose testing, and all relevant findings should be expressed.  The examiner should then provide a diagnosis of the Veteran's claimed condition.

If the evidence and findings on examination do not permit the examiner to provide a diagnosis other than diabetes mellitus, then the examiner should provide a complete rationale for why a diagnosis of diabetes mellitus cannot be made.  Such rationale should include a discussion of the criteria that is necessary for a diagnosis of diabetes mellitus, as opposed to impaired fasting glycaemia or other diagnosed condition, and why, in the absence of an actual diagnosis of diabetes mellitus, the Veteran has been required to take Metformin since 2004.

The examiner's findings, opinions, and supporting rationale should be expressed in a typewritten report.

4.  After completion of the above development, the Veteran's claim must be readjudicated.  If the determination of this claim remains less than fully favorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

